Order entered April 22, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00235-CV

                       ANTONIO RENAULD HENDERSON, Appellant

                                                  V.

             VICTRON STORES, LP D/B/A GATEWAY #24 SHELL, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-10-03771

                                              ORDER
        The Court has before it the District Clerk’s April 17, 2013 request for an extension of

time in which to file the clerk’s record. The Court GRANTS the request and ORDERS the

District Clerk to file the clerk’s record within thirty days of the date of this order.


                                                         /s/    DAVID LEWIS
                                                                JUSTICE